Citation Nr: 1502974	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  13-33 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from July 1956 to June 1958. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In May 2014, the Board remanded the appeal for additional development.  This appeal has been advanced on the Boards docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A February 2005 rating decision earlier denied the Veterans claim of service connection for bilateral hearing loss and tinnitus; he did not appeal that decision or submit new and material evidence within the one year appeal period.

2.  Evidence received since the February 2005 rating decision either does not relate to an unestablished fact necessary to substantiate the claims of service connection for bilateral hearing loss and tinnitus or is cumulative of evidence of record at the time of the prior final decision.


CONCLUSIONS OF LAW

1.  The February 2005 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has not been submitted sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

3.  New and material evidence has not been submitted sufficient to reopen a claim of entitlement to service connection for tinnitus.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VAs duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The Veteran must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veterans service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to applications to reopen, the Court in Kent v. Nicholson, 20 Vet. App. 1 (2006), held that the terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  Specifically, VA must notify a claimant of the evidence and information that is necessary to reopen the claim as well as notified of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit in light of the specific bases for the prior denial of the claim.

In this regard, the Board finds that a letter dated in March 2012, before the October 2012 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess and notice of the reason for the prior denial of the claims as required by the Court in Kent.  Such notice, however, is no longer necessary, see DVA Op. Gen. Counsel Prec. 5-2014 (Nov. 21, 2014).  If the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above VCAA letter as well as the rating decisions, statements of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that VA obtained and associated with the claims file all identified and available in-service and post-service records including the November 2004 VA audiological testing in compliance with the Boards remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

As to the Veterans service treatment records, a review of the record on appeal shows that the National Personnel Records Center (NPRC) in November 2004 notified the RO that the Veterans service treatment records were not available.  In February 2005 the RO prepared a memorandum of unavailability outlining the steps it took to obtain these records.  Moreover, in December 204 and March 2012, the RO notified the Veteran of the loss of his service treatment records and of the unavailability of any alternative records.  

Where, as here, "service medical records are presumed destroyed, . . . the Boards obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The cases, however, do not establish a heightened "benefit of the doubt," but rather only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the veterans medical records have been destroyed.  The case law does not lower the legal standard for proving a claim for service connection but rather increases the Boards obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).  

Therefore, the Board finds that adjudication of these claims may go forward without these records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "duty to assist is not a license for a fishing expedition to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  

The record shows that the Veteran was provided with a VA examination in October 2012 at which time negative opinions were given as to the relationship between his current bilateral hearing loss and tinnitus and his military service.  However, VAs statutory duty to assist a claimant in the development of this previously finally denied claims by providing him with a VA examination does not attach until the claim has been reopened based on the submission of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As explained below, the appellant has not submitted new and material evidence here.  Therefore VA had no obligation to obtain the examination and medical opinions.  Accordingly, the Board finds that any problems with the examination is harmless error. 

In summary, the facts relevant to this appeal have been properly developed, and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veterans VBMS and Virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Boards analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claims 

The Veteran and his representative contend that the claimants current bilateral hearing loss and tinnitus were caused by his exposure to artillery fire while serving as a lineman with the 55th Artillery Battalion in Germany while on active duty.  It is also requested that the Veteran be afforded the benefit of the doubt. 

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In this regard, the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

With the above criteria in mind, the record shows that a February 2005 rating decision denied the Veterans claims of service connection for bilateral hearing loss and tinnitus and he did not appeal that denial.  Moreover, the record does not show that in the first post-service year the Veteran filed with VA statements and medical evidence related to either of these disabilities.  38 C.F.R. § 3.156(b).  Accordingly, the Board finds that the February 2005 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The February 2005 rating decision denied the Veterans claims because, while the Veteran was diagnosed by VA in November 2004 with bilateral hearing loss as defined by VA at 38 C.F.R. § 3.385, there was no evidence of in-service acoustic trauma or that the claimed conditions were caused by service. 

Since this final decision, the Veteran was provided with a VA audiological examination in October 2012 and VA has received written statements in support of the claims from the claimant and his representative in which the Veteran asserts that his current hearing loss and tinnitus are due to his in-service exposure to acoustic trauma.  

As to the VA examination, it shows the Veterans continued post-service complaints regarding bilateral hearing loss and tinnitus as well as includes medical opinions that neither was caused by his military service.  As to the written statements from the Veteran and his representative, these statements amount to nothing more than their continued claims that the appellants bilateral hearing loss and tinnitus are due to his service with an artillery battalion in Germany.  These claims were, in substance, before VA when it last denied the claims.  Thus, the newly received evidence tends to prove nothing that was not already previously shown.  That the Veteran and his representative continue to claim that his bilateral hearing loss and tinnitus were caused or aggravated by his military service is not new evidence within the context of 38 C.F.R. § 3.156(a) because it is cumulative evidence.  Because new and material evidence has been received, the appeal must be denied.


ORDER

The application to reopen a claim of entitlement to service connection for bilateral hearing loss is denied.

The application to reopen a claim of entitlement to service connection for tinnitus is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


